819 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas L. JONES, Plaintiff-Appellant,v.Jon POULSON;  N. Wescott Jacob, Defendant-Appellee.
No. 87-6514.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided May 21, 1987.

Before PHILLIPS, ERVIN, and WILKINS, Circuit Judges.
Thomas L. Jones, appellant pro se.
James Greer Welsh, Timberlake, Smith, Thomas & Moses, PC for appellee Poulson.
Caroline Lockerby, Office of the Attorney General, for appellee Jacob.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Jones v. Poulson, C/A No. 86-128-H (W.D.Va., Jan. 6, 1987).


2
AFFIRMED.